 1
                                                                              FILED IN THE
 2                                                                        U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON

 3
                                                                     Mar 01, 2019
 4                                                                       SEAN F. MCAVOY, CLERK


 5                       UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON

 7
     HEIDI W.,                                      No. 1:18-CV-3105-JTR
 8
 9                       v.                         ORDER GRANTING STIPULATED
10                                                  MOTION FOR REMAND
     COMMISSIONER OF SOCIAL                         PURSUANT TO SENTENCE FOUR
11   SECURITY,                                      OF 42 U.S.C. § 405(g)
12                Defendant.
13
14
           BEFORE THE COURT is the parties’ stipulated motion to remand the
15
     above-captioned matter to the Commissioner for additional administrative
16
     proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 19.
17
     Attorney D. James Tree represents Plaintiff; Special Assistant United States
18
     Attorney Michael S. Howard represents Defendant. The parties have consented to
19
     proceed before a magistrate judge. ECF No. 3. After considering the file and
20
     proposed order, IT IS ORDERED:
21
           1.    The parties’ Stipulated Motion for Remand, ECF No. 19, is
22
     GRANTED. The above-captioned case is REVERSED and REMANDED to the
23
     Commissioner of Social Security for further administrative proceedings pursuant to
24
     sentence four of 42 U.S.C. § 405(g).
25
           On remand, the administrative law judge (ALJ) will hold a de novo hearing,
26
     further develop the record as necessary, and issue a new decision. The ALJ shall:
27
     (1) reevaluate whether Plaintiff’s fibromyalgia was a severe impairment at step
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
 1   two; (2) reevaluate Plaintiff’s testimony, as well as the lay witness testimony; (3)
 2   reevaluate the medical opinions of Laura Kim, M.D., and Victoria Eskinazi, Ph.D.,
 3   M.D; and (4) as necessary, continue with the sequential evaluation process.
 4   Plaintiff may present additional testimony and submit additional evidence.
 5         2.     Judgment shall be entered for PLAINTIFF.
 6         3.     Plaintiff’s Motion for Summary Judgment, ECF No. 14, is
 7   STRICKEN AS MOOT.
 8         4.     An application for attorney fees and costs may be filed by separate
 9   motion.
10         The District Court Executive is directed to enter this Order, forward copies
11   to counsel, and CLOSE THE FILE.
12         DATED March 1, 2019.
13
14                                _____________________________________
                                            JOHN T. RODGERS
15                                 UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
